t c memo united_states tax_court jason chai petitioner v commissioner of internal revenue respondent docket no filed date frank agostino and jeremy m klausner for petitioner alan m jacobson for respondent memorandum opinion kroupa judge this matter is before the court on respondent’s motion for partial summary_judgment filed pursuant to rule respondent asks this court to decide as a matter 1all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the year at issue of law that the statute_of_limitations does not bar assessment of tax attributable to certain partnership items of jason chai petitioner that were converted to nonpartnership_items for our decision turns on whether petitioner validly agreed to extend the applicable limitations_period we hold he did we therefore will grant respondent’s motion for partial summary_judgment background the following facts have been assumed solely for resolving the pending motion petitioner resided in connecticut at the time he filed the petition petitioner filed a federal_income_tax return for petitioner participated in tax_shelters promoted by andrew beer beer including one involving gst partners lp gst petitioner and beer were partners in mercato global opportunities fund mercato lp which was the controlling partner of gst this made them indirect partners of gst see sec_6231 gst filed form_1065 u s return of partnership income for respondent investigated certain option transactions in which gst engaged respondent requested in and in that petitioner agree to extend the applicable limitations_period to assess tax attributable to petitioner’s gst partnership items for 2gst is subject_to the unified_audit and litigation procedures of the tax equity and fiscal responsibility act of publaw_97_248 96_stat_648 petitioner consulted with beer about respondent’s requests petitioner had known beer for many years and beer was married to petitioner’s cousin beer recommended that petitioner agree to respondent’s requests petitioner did not consult with independent legal counsel subsequently petitioner and respondent timely executed agreements collectively consents consistent with the provisions of sec_6501 and section b to extend the applicable limitations_period to assess tax attributable to petitioner’s gst partnership items for respondent audited the partnership return that gst filed for respondent determined that gst engaged in tax_shelter transactions respondent issued gst’s partners a notice of final_partnership_administrative_adjustment fpaa for disallowing certain losses petitioner elected under sec_6223 to convert his gst partnership items to nonpartnership_items converted items for which extended the applicable limitations_period to assess tax with respect to the converted items see sec f respondent thereafter issued petitioner a notice of adjustment adjustment notice for respondent issued both the fpaa and the adjustment notice within the applicable limitations_period as extended by the consents and the conversion of petitioner’s gst partnership items to nonpartnership_items petitioner timely filed a petition for redetermination with this court respondent then filed this motion for partial summary_judgment discussion we are asked to decide whether respondent is entitled to partial summary_judgment that the statute_of_limitations does not bar assessment of tax attributable to petitioner’s converted items for summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see eg 116_tc_73 either party may move for summary_judgment upon all or any part of the legal issues in controversy rule a a motion for summary_judgment or partial summary_judgment will be granted if the pleadings and other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law see rule b 118_tc_226 the moving party has the burden of proving that no genuine issue of material fact exists and that it is entitled to judgment as a matter of law see eg 119_tc_157 the party opposing summary_judgment must set forth specific facts showing that there is a genuine issue for trial and may not rely merely on allegations or denials in the pleadings rule d see also 477_us_317 respondent argues that the fpaa and the adjustment notice were issued before the applicable limitations_period expired and therefore the statute_of_limitations does not bar the assessment of tax attributable to petitioner’s converted items petitioner argues that the fpaa and the adjustment notice were untimely because the consents he executed are invalid on grounds of undue influence by beer accordingly respondent is entitled to partial summary_judgment if we hold that there are no issues of material fact and that as a matter of law the consents are valid and not obtained through undue influence we apply general contract principles in interpreting applying and deciding the enforceability of waiver documents see 101_tc_374 affd without published opinion 40_f3d_385 5th cir see also horn v commissioner tcmemo_2002_207 a party whose assent to a contract is induced by undue influence of a person who is not a party to the contract may void the contract unless the other party to the contract in good_faith and without reason to know of the undue influence either gives value or materially relies on the contract restatement contract sec_2d sec_177 undue influence is the unfair persuasion of a party by a person who dominates the party or who because of the relationship between them the party is justified in assuming will not act inconsistent with his or her welfare id sec_177 even if we assume that beer had the requisite domination over or relation to petitioner petitioner has failed to allege facts sufficient to show that beer used unfair persuasion to induce his assent to the consents the ultimate question with unfair persuasion is whether the party’s assent was produced by means that seriously impaired the party’s free and competent exercise of judgment id sec_177 comment b here petitioner merely alleges that he consulted with beer before executing the consents and that beer recommended that he execute them we find nothing in these allegations that demonstrates beer persuaded petitioner to agree to the consents by means that seriously impaired his ability to exercise his own free and competent judgment petitioner merely alleges that he was unduly influenced he failed to allege facts sufficient to show that beer unfairly 3we consistently have found the restatement of contracts is a good source for identifying general contract principles see 101_tc_374 affd without published opinion 40_f3d_385 5th cir 90_tc_684 see also 131_tc_239 persuaded or influenced him to agree to the consents and thus cannot establish a necessary element of undue influence consequently respondent is entitled to partial summary_judgment that the consents were not obtained through undue influence by beer see celotex corp v catrett supra pincite holding summary_judgment is appropriate where the objecting party fails to make a showing sufficient to establish the existence of an element essential to that party’s case and on which that party will bear the burden_of_proof at trial we hold that there is no genuine issue of material fact and that as a matter of law the consents were not the product of undue influence we therefore conclude that respondent is entitled to judgment as a matter of law that the statute_of_limitations does not bar the assessment of tax attributable to the converted items for accordingly we shall grant respondent’s motion for partial summary_judgment we have considered all arguments the parties made in reaching our holdings and to the extent not mentioned we find them moot irrelevant or without merit to reflect the foregoing an appropriate order granting respondent’s motion for partial summary_judgment will be issued
